UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): March 6, Gulf Onshore, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 01-28911 (Commission File Number) 91-1869677 (IRS Employer Identification Number) 4310 Wiley Post Rd., Ste. 201, Addison, Texas 75001 Address of principal executive offices) 972-450-5995 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets. Acquisition of Oil, Gas and Mineral Leases On June 6, 2008, Gulf Onshore, Inc. (the “Company”), entered into an Asset Purchase Agreement (the “ Agreement”) with K&D Equity Investments, Inc., a Texas corporation (“K&D”).On June 10, 2008, the Company closed the Agreement and acquired, through its wholly-owned subsidiary, Curado Energy Resources, Inc., interests in ten (10) oil, gas and mineral leases (the “Leases”) located in Throckmorton Co. and Shackleford Co., Texas,Net Revenue Interests (N.R.I.) in these leases, including wells already producing on the Leases, range from 75% to 84.76%.The transaction was closed on June 10, 2008, with an effective date for purposes of Texas Railroad Commission reporting and oil and gas revenue receipts, effective June 1, 2008. Gulf has paid K&D 10,000,000 shares of its $.001 par value common stock for the Leases.K&D is currently the owner of 500,000 shares of the Company’s common stock, and its president, Jeffrey Joyce, is an officer of the Company.K&D now owns approximately 88% of the Company’s issued and outstanding shares. The Company closed the Agreement upon completion of lease assignment transfers but prior to delivery of a Fair Value/Reserve Report prepared by a qualified reservoir engineer in accordance with SEC Regulation S-X Part 210.4-10(a).The Company has been advised that completion of the SEC-compliant report will take up to 60 days, and determined to rely on the preliminary report referenced in its June 3, 2008, press release.There are no contingencies, re-sets or claw-backs due to the delay in obtaining the report; the transaction is closed. The Company expects to have the Fair Value/Reserve Report completed so as to file it with its next Form 10-QSB in mid-August 2008.In the interim, shareholders and prospective shareholders should note that the preliminary report is not SEC-compliant and any assumptions and conclusions therein, while deemed reliable by management, are subject to adjustments. A copy of the Agreement with exhibits is attached hereto. Acquisition of Lease Operator On June 6, 2008, the Company entered into a Stock Purchase Agreement (“SPA”) with South Beach Live, Inc., a Florida corporation, to purchase 100% of the common shares of Curado Energy Resources, Inc., a Texas corporation (“Curado”).The transaction was closed on June 10, 2008, simultaneous with Curado’s acquisition of the Leases from K&D.Curado is registered with the Texas Railroad Commission as an oil and gas well operator, and is the operator for the Leases.The
